               Case 20-12456-JTD             Doc 1267         Filed 04/09/21        Page 1 of 30




                               UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF DELAWARE

In re:                                                )    Chapter 11
                                                      )
RTI HOLDING COMPANY, LLC,                             )    Case No.: 20-12456 (JTD)
                                                      )
                                                      )    (Jointly Administered)
                 Reorganized Debtors1                 )
                                                            Objection Deadline: April 29, 2021 at 4:00 p.m. (ET)
                                                                  Hearing Date: May 18, 2021 at 2:00 p.m. (ET)

       FINAL APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF
    EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP, AS COUNSEL FOR THE
               DEBTORS AND DEBTORS IN POSSESSION FOR THE
          PERIOD FROM OCTOBER 7, 2020, THROUGH FEBRUARY 23, 2021

Name of Applicant                                         Pachulski Stang Ziehl & Jones LLP
Authorized to Provide Professional Services
                                                          Debtors and Debtors in Possession
to:
Date of Retention:                                        October 7, 20202
Period for which Compensation and
                                                          October 7, 2020, through February 23, 2021
Reimbursement is Sought:




1
  The Reorganized Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification
number are as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC
(1391); RTBD, LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit
Franchise, LLC (8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT
Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis
Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant
Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of
Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC
(4970); RT New Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha
Franchise, LLC (7442); RT Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent
Holdings II, LLC (2817); RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida
Franchise, LP (3535); RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa
Franchise, LP (5290); RT Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359);
RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011);
Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc.
(4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of
Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
2
  Pursuant to an order of the Court entered November 4, 2020.


DOCS_LA:336890.4 76136/003
               Case 20-12456-JTD             Doc 1267          Filed 04/09/21      Page 2 of 30




Amount of Fees Sought as Actual,
Reasonable and Necessary During the                       $3,400,000.003
Compensation Period:
Amount of Expenses Sought as Actual,
Reasonable and Necessary During the                          $115,464.154
Compensation Period:
Total Fees Approved by Interim Order to
                                                          $2,197,490.00
Date:
Total Expenses Approved by Interim Order to
                                                             $105,741.22
Date:
Total Allowed Fees Paid to Date:                          $2,197,490.00

Total Allowed Expenses Paid to Date:                         $105,741.22
Fees Sought in this Application Already Paid
Pursuant to a Monthly Compensation Order                  $0.00
but not yet Allowed:
Expenses Sought in this Application Already
Paid Pursuant to a Monthly Compensation                   $0.00
Order but not yet Allowed:
Number of Professionals Included in this
                                                          29
Application:
If Applicable, Number of Professionals in this
Application not Included in Staffing Plan                 N/A
Approved by Client:
If Applicable, Difference Between Fees
Budgeted and Compensation Sought for this                 N/A
Period:
Number of Professionals Billing Fewer than
                                                          11
15 Hours to the Case During this Period:
Rates are Higher than those Approved or
Disclosed at Retention? Yes__ No X
If yes, Total Compensation Sought Using
Rates Disclosed in Retention Application :

This is an:           monthly                   interim                    final application.




3
 For the Compensation Period, the Firm’s actual fees totaled $3,467,056. The Firm previously agreed to a courtesy
discount of the lesser of (a) $150,000 and (b) the difference between the Firm’s total fees and $3,400,000.
Accordingly, the Firm has reduced its fee request to $3,400,000 herein.
4
 Reproduction expenses for the First Quarterly Fee Application were erroneously billed at $0.20 per page, instead
of at $0.10 per page, resulting in a reduction of $83.10 in total expenses requested.


                                                         2
DOCS_LA:336890.4 76136/003
               Case 20-12456-JTD       Doc 1267     Filed 04/09/21    Page 3 of 30




                               PRIOR APPLICATIONS FILED

Date Filed         Period Covered       Requested      Requested       Approved         Approved
                                          Fees         Expenses          Fees           Expenses
   First         October 7, 2020 –
 Quarterly       December 31, 2020     $2,197,490.00   $105,741.22    $2,197,490.00     $105,741.22
Application      -

                                     PSZ&J PROFESSIONALS


                     Position of the Applicant,
                     Number of Years in that
                                                          Hourly
                      Position, Prior Relevant                           Total
Name of Professional                                   Billing Rate                      Total
                        Experience, Year of                              Hours
      Individual                                        (including                    Compensation
                        Obtaining License to                             Billed
                                                         Changes)
                         Practice, Area of
                              Expertise
Richard M. Pachulski Partner 1983; Member of              $1,445.00        278.30       $402,143.50
                     CA Bar since 1979
Iain A. W. Nasatir   Partner 1998; Member of              $1,145.00         13.90        $15,915.50
                     CA Bar since 1990;
                     Member of NY Bar since
                     1983
Alan J. Kornfeld     Partner 1996; Member of              $1,145.00         36.90        $42,250.50
                     CA Bar since 1987;
                     Member of DEC bar since
                     2002; Member of New
                     York Bar since 2004
Gruber, Richard J.   Of Counsel 1982; Member              $1,125.00         16.90        $19,012.50
                     of CA Bar since 1982
Stanley E. Goldich   Partner 1988; Member of              $1,025.00        108.70       $111,417.50
                     CA Bar since 1980
Mary F. Caloway      Of Counsel 2020; Member                $995.00          0.80           $796.00
                     of DE Bar since 1992
Maxim B. Litvak      Partner 2004; Member of                $950.00         83.90        $79,705.00
                     TX Bar since 1997;
                     Member of CA Bar since
                     2001
James E. O’Neill     Partner 2005; Member of                $925.00        597.40       $552,595.00
                     DE Bar since 2001;
                     Member of PA Bar since
                     1985
Victoria A. Newmark Of Counsel 2008; Member                 $925.00        184.10       $170,292.50
                     of CA Bar since 1996

                                                3
DOCS_LA:336890.4 76136/003
               Case 20-12456-JTD   Doc 1267    Filed 04/09/21    Page 4 of 30




                     Position of the Applicant,
                      Number of Years in that
                                                     Hourly
                      Position, Prior Relevant                      Total
Name of Professional                              Billing Rate                     Total
                        Experience, Year of                         Hours
      Individual                                   (including                   Compensation
                        Obtaining License to                        Billed
                                                    Changes)
                         Practice, Area of
                              Expertise
Jeffrey W. Dulberg   Partner 2004; Member of           $895.00        350.30      $313,518.50
                     CA Bar since 1995
Malhar S. Pagay      Partner 2003, 2020; Of            $875.00      1,186.90    $1,038,537.50
                     Counsel 2013; Member of
                     CA Bar since 1997
Robert M. Saunders   Of Counsel 2001; Member           $825.00        350.60      $289,245.00
                     of NY Bar since 1984;
                     Member of FL Bar since
                     1995; Member of CA Bar
                     since 2003
Gillian N. Brown     Of Counsel 2016; Member           $795.00         16.30       $12,958.50
                     of California Bar since
                     1999; Member of DC Bar
                     since 2008; Member of
                     New York Bar since 2010;
                     Member of Texas Bar
                     since 2018
Peter J. Keane       Of Counsel 2018; Member           $750.00          1.50        $1,125.00
                     of DE Bar since 2010
Tavi C. Flanagan     Of Counsel 2018; Member           $725.00        197.00      $142,825.00
                     of CA Bar since 1993
Leslie A. Forrester  Law Library Director 2003         $450.00         42.30       $19,035.00
Beth D. Dassa        Paralegal 2007                    $425.00        377.80      $160,565.00
Patricia J. Jeffries Paralegal 1999                    $425.00          2.20         $935.00
Elizabeth C. Thomas  Paralegal 2016                    $425.00        105.70       $44,922.50
Karina K. Yee        Paralegal 2000                    $425.00          5.30        $2,252.50
Patricia Cuniff      Paralegal 2000                    $425.00         10.00        $4,250.00
Cheryl A. Knotts     Paralegal 2000                    $395.00          7.80        $3,081.00
Melisa DesJardien    Case Management                   $395.00          0.30          $118.50
                     Assistant 2020
Myra Kulick          Case Management                   $395.00         25.70       $10,151.50
                     Assistant 2020
Andrea R. Paul       Case Management                   $375.00          0.30         $112.50
                     Assistant
Sheryle L. Pitman    Case Management                   $350.00          2.00         $700.00
                     Assistant 2001
Charles J. Bouzoukis Case Management                   $350.00         36.30       $12,705.00
                     Assistant 2001
Karen S. Neil        Case Management                   $350.00         32.20       $11,270.00

                                           4
DOCS_LA:336890.4 76136/003
               Case 20-12456-JTD     Doc 1267     Filed 04/09/21      Page 5 of 30




                      Position of the Applicant,
                      Number of Years in that
                                                        Hourly
                      Position, Prior Relevant                           Total
Name of Professional                                 Billing Rate                       Total
                        Experience, Year of                              Hours
      Individual                                      (including                     Compensation
                        Obtaining License to                             Billed
                                                       Changes)
                          Practice, Area of
                              Expertise
                      Assistant 2003
Beatrice M. Koveleski Case Management                      $350.00          13.20        $4,620.00
                      Assistant 2009

                                   Grand Total (prior to discount):      $3,467,056.00
                                   Total Hours:                               4,084.60
                                   Blended Hourly Rate:                       $848.81




                                              5
DOCS_LA:336890.4 76136/003
               Case 20-12456-JTD            Doc 1267        Filed 04/09/21        Page 6 of 30




                                  COMPENSATION BY CATEGORY

          Project Categories                    Total Hours                      Total Fees
Asset Analysis/Recovery                                 221.00                          $206,891.50
Asset Disposition                                       262.90                          $236,226.00
Bankruptcy Litigation                                   699.60                          $609,349.00
Case Administration                                     390.20                          $288,681.00
Claims Admin/Objections                                 142.70                          $108,573.50
Compensation of Professionals                            42.80                            $22,733.00
Compensation of                                          74.00                            $43,251.50
Professionals/Other
Employee Benefit/Pension                                   168.80                         $142,234.50
Executory Contracts                                        380.70                        $340,740.00
Financial Filings                                           78.40                          $53,231.00
Financing                                                  186.20                         $176,704.00
First Day                                                   66.90                          $55,662.50
General Creditors Committee                                 22.80                          $25,037.00
Hearing                                                     40.80                          $22,137.50
Insurance Coverage                                           7.30                           $8,358.50
Litigation/Non-Bankruptcy                                    5.90                           $5,066.50
Meeting of Creditors                                        12.00                          $10,915.00
Plan & Disclosure Statement                                965.40                         $861,100.00
Operations                                                   7.90                           $7,845.50
Retention of Professionals                                   5.70                           $3,952.50
Retention of Professionals/Other                           167.30                         $122,805.50
Stay Litigation                                             57.70                          $46,089.50
Tax Issues                                                  45.20                          $39,123.00
Utilities                                                   32.40                          $30,348.00
Total                                                    4,084.60                       $3,467,056.00
Less Courtesy Discount5                                                                  ($67,056.00)
Grand Total                                                                             $3,400,000.00




5
 For the Compensation Period, the Firm’s actual fees totaled $3,467,056. The Firm previously agreed to a courtesy
discount of the lesser of (a) $150,000 and (b) the difference between the Firm’s total fees and $3,400,000.
Accordingly, the Firm has reduced its fee request to $3,400,000 herein.

                                                        6
DOCS_LA:336890.4 76136/003
               Case 20-12456-JTD             Doc 1267        Filed 04/09/21        Page 7 of 30




                                           EXPENSE SUMMARY

                         Expense Category                                              Total Expenses
      Bloomberg (Online Research)                                                       $3,772.59
      Conference Call                                                                   $6,624.93
      Delivery/ Courier Service                                                            $21.50
      Federal Express                                                                      $16.42
      Filing Fee                                                                       $89,955.00
      Lexis/Nexis Legal Research                                                        $4,486.66
      Pacer – Court research                                                            $3,018.90
      Reproduction Expense                                                                $557.106
      Reproduction/ Scan Copy                                                           $4,250.20
      Transcript                                                                        $2,843.95
      Sub-Total                                                                       $115,547.25
      Less Write-Offs                                                                     ($83.10)
      Grand Total                                                                     $115,464.15




6
 Reproduction expenses for the First Quarterly Fee Application were erroneously billed at $0.20 per page, instead
of at $0.10 per page, resulting in a reduction of $83.10 in total expenses requested.

                                                         7
DOCS_LA:336890.4 76136/003
               Case 20-12456-JTD             Doc 1267          Filed 04/09/21       Page 8 of 30




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

In re:                                                    )   Chapter 11
                                                          )
RTI HOLDING COMPANY, LLC,                                 )   Case No.: 20-12456 (JTD))
                                                          )
                        Reorganized Debtors1              )   (Jointly Administered)
                                                          )
                                                          )   Objection Deadline: April 29, 2021 at 4:00 p.m. (ET)
                                                          )   Hearing Date: May 18, 2021 at 2:00 p.m. (ET)


       FINAL APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF
    EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP, AS COUNSEL FOR THE
               DEBTORS AND DEBTORS IN POSSESSION FOR THE
          PERIOD FROM OCTOBER 7, 2020, THROUGH FEBRUARY 23, 2021



                  Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the

“Bankruptcy Rules”), and the Court’s Order Establishing Procedures for Interim Compensation

and Reimbursement of Expenses of Professionals, signed on or about March 24, 2016 (the

“Administrative Order”), Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”), counsel

1
  The Reorganized Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification
number are as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC
(1391); RTBD, LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit
Franchise, LLC (8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT
Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis
Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant
Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of
Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC
(4970); RT New Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha
Franchise, LLC (7442); RT Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent
Holdings II, LLC (2817); RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida
Franchise, LP (3535); RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa
Franchise, LP (5290); RT Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359);
RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011);
Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc.
(4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of
Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.


DOCS_LA:336890.4 76136/003
               Case 20-12456-JTD             Doc 1267       Filed 04/09/21        Page 9 of 30




for the debtors in the bankruptcy cases of the above-captioned debtors (the “Debtors”), hereby

submits its Final Application for Compensation and for Reimbursement of Expenses for the

Period from October 7, 2020 through February 23, 2021 (the “Final Application”).

                 By this Final Application, PSZ&J seeks a final allowance of fees in the amount of

$3,400,000.002 as compensation for necessary professional services rendered, and actual and

necessary expenses in the amount of $115,464.15 for a total of $3,515,464.15 and payment of the

unpaid amount of such fees and expenses for the period October 7, 2020, through February 23,

2021 (the “Compensation Period”). In support of this Final Application, PSZ&J respectfully

represents as follows:

                                                 Background

                 1.          On October 7, 2020, the Debtors each filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code commencing these cases. Throughout the pendency of

their cases until the time their plan became effective, the Debtors continued in possession of their

property and operated and managed their businesses as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner was appointed in the

Debtors’ chapter 11 cases.

                 2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).




2
  For the Compensation Period, the Firm’s actual fees totaled $3,467,056. The Firm previously agreed to a courtesy
discount of the lesser of (a) $150,000 and (b) the difference between the Firm’s total fees and $3,400,000.
Accordingly, the Firm has reduced its fee request to $3,400,000 herein.



                                                        2
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD            Doc 1267       Filed 04/09/21   Page 10 of 30




                 3.          On or about November 10, 2020, the Court signed the Administrative

Order, authorizing certain professionals (“Professionals”) to submit monthly applications for

interim compensation and reimbursement for expenses, pursuant to the procedures specified

therein. The Administrative Order provides, among other things, that a Professional may submit

monthly fee applications. If no objections are made within twenty (20) days after service of the

monthly fee application the Debtors are authorized to pay the Professional eighty percent (80%)

of the requested fees and one hundred percent (100%) of the requested expenses. Beginning

with the period ending on December 31, 2020, and at three-month intervals thereafter, each of

the Professionals shall file and serve an interim fee application for compensation and

reimbursement of expenses sought in its monthly fee applications for that period. All fees and

expenses paid are on an interim basis until final allowance by the Court. PSZ&J was one of the

Professionals that participated in the monthly and interim fee application processes.

                 4.          Attorneys retained pursuant to sections 327 or 1103 of the Bankruptcy

Code must comply with certain requirements of the United States Trustee’s Guidelines for

Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11

U.S.C. §330 by Attorneys in Larger Chapter 11 Cases (the “Revised UST Guidelines”). The

Office of the United States Trustee has promulgated forms to aid in compliance with the Revised

UST Guidelines. Charts and tables based on such forms are attached hereto as exhibits and filled

out with data to the extent relevant to these cases: Exhibit “A”, Customary and Comparable

Compensation Disclosures with Fee Applications; Exhibit “B”, Summary of Timekeepers

Included in this Fee Application, Exhibit “C-1”, Budget; Exhibit “C-2”, Staffing Plan;



                                                      3
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD            Doc 1267       Filed 04/09/21   Page 11 of 30




Exhibit “D-1”, Summary of Compensation Requested by Project Category; Exhibit “D-2”,

Summary of Expense Reimbursement Requested by Category; and Exhibit “E”, Summary Cover

Sheet of Fee Application.

                 5.          The retention of PSZ&J, as counsel for the Debtors, was approved

effective as of October 7, 2020, by this Court’s Order Pursuant to Section 327(a) of the

Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule

2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl & Jones LLP as

Counsel to the Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date, signed on

or about November 4, 2020 [Docket No. 277] (the “Retention Order”). The Retention Order

authorized PSZJ to be compensated on an hourly basis and to be reimbursed for actual and

necessary out-of-pocket expenses.

                         PSZ&J’s APPLICATION FOR COMPENSATION
                          AND FOR REIMBURSEMENT OF EXPENSES

                                    Compensation Paid and Its Source

                 1.          PSZJ’s prior monthly fee applications (the “Monthly Fee Applications”)

covering the period October 7, 2020, through December 31, 2020, have been filed and served

pursuant to the Administrative Order.

                 2.          On February 17, 2021, PSZ&J filed its First Quarterly Application for

Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as

Counsel for the Debtors and Debtors in Possession, for the Period from October 7, 2020

Through December 31, 2020 [Docket No. 1145] (the “First Quarterly Fee Application”),

requesting interim approval of $2,197,490.00 in fees and $105,741.22 in expenses. The First


                                                      4
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD            Doc 1267      Filed 04/09/21   Page 12 of 30




Quarterly Fee Application was approved by order entered March 18, 2021 [Docket No. 1203].

PSZ&J has received payment of 100% of the fees and 100% of the expenses incurred on account

of the First Quarterly Fee Application.

                                    Fee Application for Stub Period of
                                  January 1, 2021, to February 23, 2021

                 3.          The monthly invoices for the period from January 1, 2021, through

February 23, 2021 (the “Stub Period”), are attached hereto as Exhibit “F” and Exhibit “G”,

respectively. These statements contain the daily time logs describing the time spent by each

attorney and paraprofessional during the Stub Period. To the best of PSZ&J’s knowledge, this

Final Application complies with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy

Rules and the Compensation Procedures Order. PSZ&J’s time reports are initially handwritten

or typewritten by the attorney or paralegal performing the described services. The time reports

are organized on a daily basis. PSZ&J is particularly sensitive to issues of “lumping” and, unless

time was spent in one time frame on a variety of different matters for a particular client, separate

time entries are set forth in the time reports. PSZ&J’s charges for its professional services are

based upon the time, nature, extent and value of such services and the cost of comparable

services other than in a case under the Bankruptcy Code. PSZ&J has reduced its charges related

to any non-working travel time to fifty percent (50%) of PSZ&J’s standard hourly rate. To the

extent it is feasible, PSZ&J professionals attempt to work during travel.

                 4.          The actual and necessary expenses incurred by PSZ&J for the Stub Period

are attached hereto as part of Exhibit “F” and Exhibit “G”. PSZ&J customarily charges $0.10

per page for photocopying expenses related to cases arising in Delaware, such as the Debtors’


                                                     5
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD             Doc 1267      Filed 04/09/21    Page 13 of 30




cases. PSZ&J’s photocopying machines automatically record the number of copies made when

the person that is doing the copying enters the client’s account number into a device attached to

the photocopier. PSZ&J summarizes each client’s photocopying charges on a daily basis.

                 5.          PSZ&J charges $0.25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Debtors for the receipt of faxes.

                 6.          With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW), PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                 7.          PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the

ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.
                                 Summary of Services Rendered for Stub
                             Period of January 1, 2021, to February 23, 2021

                 8.          The names of the timekeepers of PSZ&J who have rendered professional

services in this case during the Stub Period are set forth in the attached Exhibit “F” and Exhibit



                                                      6
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD             Doc 1267      Filed 04/09/21    Page 14 of 30




“G”. PSZ&J, by and through such persons, has prepared and assisted in the preparation of

various motions and orders submitted to the Court for consideration, advised the Debtors on a

regular basis with respect to various matters in connection with the Debtors’ bankruptcy cases,

and performed all necessary professional services which are described and narrated in detail

below. PSZ&J’s efforts have been extensive due to the size and complexity of the Debtors’

bankruptcy cases.

                                      Summary of Services by Project

                 9.          The services rendered by PSZ&J during the Stub Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to one

or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibits “F” and

“G”. Exhibits “F” and “G” “identify the attorneys and paraprofessionals who rendered services

relating to each category, along with the number of hours billed by each individual and the total

compensation sought for each category.

A.      Asset Analysis

                 10.         This category includes work related to analysis and recovery of the

Debtors’ assets. During the Stub Period, the Firm, among other things: (a) analyzed the estates’

Visa/MasterCard interchange claims and their potential disposition; (b) conferred among

members of the Firm regarding bond recovery issues; (c) conferred with Regions Bank regarding



                                                      7
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD             Doc 1267      Filed 04/09/21    Page 15 of 30




accounting of trust assets and proceeds relating to a rabbi trust of which the bank is trustee, and

(d) performed legal research regarding appeal bonds.

                             Fees: $3,235.00                      Hours: 5.30

B.      Asset Disposition

                 11.         This category includes work relating to the disposition of the Debtors’

assets. During the Stub Period, the Firm, among other activities: (a) researched credit bidding;

(b) worked on de minimis asset sales, including the sale of liquor licenses, and prepared

pleadings regarding the same; (c) searched for potential buyers for the interchange claim and

worked on a draft form claim purchase agreement regarding the same; (d) worked on the sale of

the company’s Maryville, Tennessee, headquarters and related assets; (e) worked on the sale of

the company’s Valrico, Florida, property and prepared pleadings regarding the same; (f)

prepared a broker application; (g) addressed issues relating to the disposition of the Lodge

property; (h) conferred with client regarding a related-party interim management agreement; (i)

provided a sale status update for the company’s independent directors; (j) analyzed bids and

addressed same with client, Board, CR3, and the Committee; (k) prepared a form asset purchase

agreement; (l) researched the standing of an unsuccessful bidder; and (m) conferred with the

Committee and Aziz Hashim regarding NRD and liquor license issues.

                             Fees: $81,279.00                     Hours: 90.80

C.      Bankruptcy Litigation

                 12.         This category includes the Firm’s work during the Stub Period related to

contested matters and adversary proceedings pending in the Bankruptcy Court, including: (a)



                                                      8
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD             Doc 1267      Filed 04/09/21    Page 16 of 30




addressing third-party due diligence issues; (b) reviewing director and officer issues; (c)

reviewing various landlord motions and working on oppositions to compel compliance under

section 365(d)(3) of the Bankruptcy Code; (d) working on responses to discovery propounded by

the Committee and lenders; (e) working on abatement litigation issues and objections regarding

the same, preparing for and attending hearings and preparing status reports regarding the same;

(f) reviewing oppositions to summary judgment motions and preparing replies regarding the

same (relating to abatement litigation defendants Evergreen, Moody National Ruby T, Weis

Markets, and 434 King Street), and preparing for hearings thereon; (g) drafting lease

amendments; (h) reviewing and working on BNA discovery issues and attending a hearing re

BNA’s discovery requests regarding the Lodge property; and (i) preparing a motion for

protective order regarding BNA’s discovery efforts.

                             Fees: $133,147.00             Hours: 161.60

D.      Case Administration

                 13.         This category includes work related to administering the cases in an

efficient manner. During the Stub Period, the Firm, among other things: (a) prepared and

distributed a daily memo narrative; (b) maintained service lists; (c) maintained document control;

(d) maintained a memorandum of critical dates; (e) corresponded and conferred regarding case

administration issues and work in process; (f) participated on team calls and weekly strategy

calls; (g) responded to creditor inquiries; (h) participated on weekly board calls and provided

updates to Board; and (i) reviewed hearing agendas.

                             Fees: $93,468.00              Hours: 126.00



                                                      9
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD             Doc 1267      Filed 04/09/21   Page 17 of 30




E.      Claims Administration and Objections

                 14.         This category includes work related to claims administration and claims

objections. During the Stub Period, the Firm, among other activities: (a) prepared objections to

four shareholder dissenter claims, drafted notices, and conferred with dissenters’ counsel

regarding the same; (b) reviewed PACA creditors’ claims regarding attorneys’ fees; (c) reviewed

a stipulation regarding a dissenter claim; (d) reviewed filed administrative claims; (e) conferred

regarding the claim filed by Powell Anderson; (f) conferred with counsel to the Ad Hoc

Committee of Plan Participants regarding fee reimbursement pursuant to a settlement; and (g)

reviewed claim and worked on a stipulation to permit a claimant to file a late claim.

                             Fees: $56,058.00              Hours: 74.10

F.      Compensation of Professionals

                 15.         This category includes work related to the compensation of the Firm’s

professionals. The Firm prepared its monthly fee statement for December 2020 and its first

quarterly fee application.

                             Fees: $11,250.00              Hours: 20.80

G.      Compensation of Professionals/Others

                 16.         This category includes work during the Stub Period related to the

compensation of professionals, other than the Firm. The Firm, among other actions, (a) worked

on a reconciliation of professionals fees and addressed the management of the fee escrow

account and budget issues; (b) reviewed and revised Baker Donelson’s first and second monthly

fee statements and quarterly fee application; (c) prepared the order regarding first quarterly fees



                                                     10
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD            Doc 1267       Filed 04/09/21   Page 18 of 30




of professionals and attended to payments regarding the same; (d) reviewed and revised monthly

fee statements of estate professionals Epiq, CR3, and Cheng Cohen; (e) reviewed and addressed

payment of Hilco’s fees; (f) addressed Crowe’s quarterly and monthly fee applications; (g)

addressed FocalPoint’s fees; (h) assisted with Johnson & Associates’ first and final fee

application; (i) assisted with Cheng Cohen’s, Epiq’s, FocalPoint’s and CR3’s first quarterly fee

applications; (j) assisted with final fee applications of Johnson & Associates and Epiq; and (k)

prepared multiple notices of fee applications.

                             Fees: $21,692.00              Hours: 37.80

H.      Employee Benefits and Pensions

                 17.         This category includes work related to employee benefits and pension

plans, and other employee issues. During the Stub Period, the Firm, among other things:

(a) analyzed issues regarding claims of Plan Participants; (b) reviewed objections to the debtors’

KEIP/KERP motion and conferred and prepared a reply regarding the same, prepared omnibus

hearing notice, attended the hearing thereon, and prepared the order regarding the same; (c)

conferred with the Committee, CR3 and TCW regarding the debtors’ qualified benefit plan; and

(d) conferred with the debtors regarding PBGC information requests.

                             Fees: $46,772.00;             Hours: 58.10

I.      Executory Contracts

                 18.         This category includes work related to executory contracts and unexpired

leases of real property. Given the number of leases to which the Debtors were a party, the Firm

and other estate professionals spent a significant amount of time working on matters in this



                                                     11
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD            Doc 1267       Filed 04/09/21   Page 19 of 30




category. The Firm: (a) prepared a motion to extend time to assume/reject leases, client proffers

in support of the motion, a motion to shorten time, notice, order, and attended the hearing

thereon; (b) prepared a stipulation and order regarding leases with the STORE landlord group,

and conferred with the Debtors regarding the same; (c) responded to landlord inquiries; (d)

reviewed a master lease amendment with the NNN landlord group and addressed dispute

resolution regarding the same; (e) worked on response to Kalliopi’s objection to the Debtors’

rejection of a recapture right, prepared for and attended hearing, and conferred with client

regarding the same; (f) reviewed, analyzed and responded to cure objections/claims and worked

on resolutions regarding the same, conferred with client and prepared the cure notice regarding

the same; (g) addressed resolution of lease disputes (STORE, Moody, Gloucester, Canal Street

Properties, etc.) and conferred with client regarding the same; (h) reviewed and revised Canal St

Properties lease amendment; (i) worked on assumption/assignment settlements; (j) drafted a

consent order regarding landlord 434 King Street’s motion to compel; (k) reviewed and revised

an order regarding landlord Yu-Ching Hsu’s motion to compel payment of administrative

expense; and (l) attended to landlord defendant 434 King Street and Moody abatement litigation

dismissals and Gloucester and other landlord resolutions.

                             Fees: $135,461.50;            Hours: 161.30

J.      Financing

                 19.         This category includes work related to debtor in possession (“DIP”)

financing and use of cash collateral. During the Stub Period, the Firm, among other activities:

(a) worked on a stipulation, order and related pleadings regarding International Fidelity



                                                     12
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD             Doc 1267      Filed 04/09/21   Page 20 of 30




Insurance Company (“IFIC), and conferred with IFIC counsel, CR3, and the U.S. Trustee

regarding the same; (b) addressed issues regarding Liberty/Safeco and conferred with Liberty’s

counsel regarding the same; (c) worked on an amended DIP order and emailed lender counsel

and the U.S. Trustee regarding the same; (d) conferred regarding lender professionals fees; and

(e) reviewed the professional fee budget with the client.

                             Fees: $16,324.50;             Hours: 21.10

K.      Financial Filings

                 20.         Time spent in this category was minimal and included reviewing

information regarding a scheduled creditor (Trapzap), addressing US Trustee quarterly fees,

reviewing and filing a monthly operating report and reviewing an invoice presented for payment.

                             Fees: $540.00;                Hours: 0.80

L.      General Creditors Committee

                 21.         Time spent in this category was minimal and included reviewing issues

regarding sale and marketing efforts and conferring with the Committee regarding a case update.

                             Fees: $716.00;                Hours: 0.80

M.      Hearing

                 22.         This category includes work related to preparing for and attending

hearings. During the Stub Period, the Firm, among other things, prepared for and attended

various hearings, prepared hearing agendas and prepared hearing binders.

                             Fees: $7,445.00;              Hours: 16.20




                                                     13
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD            Doc 1267       Filed 04/09/21   Page 21 of 30




N.      Insurance Coverage

                 23.         This category includes work related to insurance issues. During the Stub

Period, the Firm analyzed insurance policies and reviewed the Plan regarding assumption of the

same, reviewed AIG surety bond language and addressed other insurance-related matters.

                             Fees: $8,358.50;              Hours: 7.30

O.      Litigation/Non-Bankruptcy

                 24.         This category includes work related to non-bankruptcy litigation. During

the Stub Period, Firm professionals: (a) worked on the motion to extend the removal period; (b)

addressed issues regarding dissenter litigation; and (c) responded to emails regarding a Virginia

litigation matter and appeal bond.

                             Fees: $5,066.50;              Hours: 5.90

P.      Operations

                 25.         Time spent in this category was minimal and included responding to

utility issues and reviewing and responding to emails regarding Liberty insurance.


                             Fees: $268.50;                Hours: 0.30


Q.      Plan and Disclosure Statement

                 26.         This category includes work related to the Plan of Reorganization and

Disclosure Statement. During the Stub Period, the Firm, among other things: (a) worked on the

solicitation procedures motion and addressed balloting and voting issues; (b) worked on the

amended Disclosure Statement and Second Amended Plan; (c) reviewed and analyzed Plan

issues, including ERISA plan termination issues, and conferred with the Debtors regarding the

                                                     14
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD      Doc 1267       Filed 04/09/21   Page 22 of 30




same; (d) reviewed and revised the Exit Facility Credit and Guaranty Agreement and conferred

with the Committee regarding the same; (e) worked on a revised Plan Settlement Term Sheet and

conferred with the Debtors, TCW and the Committee regarding the same; (f) reviewed NRD and

other related Plan confirmation issues, including NRD releases; (g) worked on Plan confirmation

brief and declarations and addressed issues regarding sale; (h) worked on Plan supplement,

exhibits, and amendments to Plan supplement and conferred with the Debtors and the Committee

regarding the same; (i) worked on global settlement and addressed issues regarding a potential

violation of the Restructuring Support Agreement, and conferred with the Debtors, the

Committee, and Board regarding settlement; (j) reviewed and addressed exclusivity issues; (k)

reviewed and addressed objections to Plan confirmation and prepared replies thereto; (l)

reviewed exculpation materials; (m) addressed the impact of the withdrawal of the NRD bid and

conferred with the Committee regarding the same; (n) responded to creditor inquiries regarding

the Plan; (o) conferred regarding PBGC language requested for inclusion in the Plan and

confirmation order; (p) analyzed a ghost kitchen claim and revenue issue; (q) prepared the Plan

confirmation order; (r) participated on client strategy and Board calls and lender/Committee

settlement calls; (s) addressed objections regarding BNA and the Lodge; (t) conferred with

Cheng Cohen regarding a Plan transactions closing checklist; (u) reviewed and addressed cure

objections and conferred with the Debtors and their financial advisors regarding the same; (v)

prepared a motion for protective order and/or to quash BNA discovery, declarations, order, and

confidentiality agreement, and addressed discovery dispute; (w) addressed continuance of Plan

confirmation hearing; (x) conferred with the US Trustee regarding Plan confirmation; (y)



                                               15
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD             Doc 1267       Filed 04/09/21    Page 23 of 30




conferred with landlord’s counsel; (z) reviewed and responded to emails regarding Franklin

Junction and feasibility issues; (aa) addressed surety bond issues/policies; (bb) drafted a motion

to extend exclusivity and solicitation periods; (cc) participated on Board calls regarding Plan and

lease issues; (dd) addressed liquor license transfer issues; (ee) prepared for and attended the Plan

confirmation hearing; (ff) worked on transition issues following Plan confirmation; (gg)

reviewed and worked to implement Plan Effective Date requirements; and (hh) reviewed

documents needed for the final version of the Plan.

                             Fees: $552,856.00;             Hours: 631.30

R.      Retention of Professionals/Others

                 27.         This category includes work related to the retention of professionals, other

than the Firm. During the Stub Period, the Firm (a) prepared a broker retention application

regarding the sale of property in Valrico, Florida; (b) prepared notices of second and third

amended lists of ordinary course professionals and reviewed declarations regarding the same; (c)

conferred regarding retention of a restaurant consultant; and (d) addressed Crowe retention issues

raised by the US Trustee and revised supplemental declaration and retention order regarding the

same.

                             Fees: $12,151.50;              Hours: 18.50

S.      Stay Litigation

                 28.         This category includes work related to the disposition of motions for relief

from stay filed by litigants, landlords and other parties. During the Stub Period, the Firm,

among other things: (a) worked on the stipulation with IFIC to amend financing order; (b)



                                                      16
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD            Doc 1267       Filed 04/09/21   Page 24 of 30




prepared oppositions to motions for relief from stay, filed by Berman, Marchand and Millman

and addressed issues related to Marchand stay relief order; (c) reviewed and addressed issues

regarding Yu-Ching Hsu, Quadre and Mastrioianni motions for relief from stay; and (d) prepared

an objection to Adams Family motion to abandon appeal bond and relief from stay.

                             Fees: $22,227.00;             Hours: 26.80



                                           Valuation of Services

                 29.         Attorneys and paraprofessionals of PSZ&J expended a total of 1,464.80

hours in connection with the representation of the Debtors during the Stub Period, as follows:

                         Position of the Applicant,
                         Number of Years in that                     Hourly     Total
Name of Professional                                                                         Total
                         Position, Prior Relevant                    Billing    Hours
      Individual                                                                           Compensation
                      Experience, Year of Obtaining                   Rate      Billed
                            License to Practice
Richard M. Pachulski Partner 1983; Member of CA Bar                 $1,445.00     77.50      $111,987.50
                     since 1979
Iain A. W. Nasatir   Partner 1998; Member of CA Bar                 $1,145.00     13.90       $15,915.50
                     since 1990; Member of NY Bar
                     since 1983
Alan J. Kornfeld     Partner 1996; Member of CA Bar                 $1,145.00       9.50      $10,877.50
                     since 1987; Member of DEC bar
                     since 2002; Member of New
                     York Bar since 2004
Gruber, Richard J.   Of Counsel 1982; Member of CA                  $1,125.00       5.90       $6,637.50
                     Bar since 1982
James E. O’Neill     Partner 2005; Member of DE Bar                   $925.00    222.10      $205,442.50
                     since 2001; Member of PA Bar
                     since 1985
Victoria A. Newmark Of Counsel 2008; Member of CA                     $925.00     29.40       $27,195.00
                     Bar since 1996
Jeffrey W. Dulberg   Partner 2004; Member of CA Bar                   $895.00    113.40      $101,493.00
                     since 1995
Malhar S. Pagay      Partner 2003, 2020; Of Counsel                   $875.00    470.40      $411,600.00
                     2013; Member of CA Bar since
                     1997


                                                     17
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD             Doc 1267       Filed 04/09/21   Page 25 of 30




                         Position of the Applicant,
                          Number of Years in that                     Hourly      Total
Name of Professional                                                                             Total
                          Position, Prior Relevant                    Billing     Hours
      Individual                                                                               Compensation
                       Experience, Year of Obtaining                   Rate       Billed
                             License to Practice
Robert M. Saunders    Of Counsel 2001; Member of NY                    $825.00     215.10        $177,457.50
                      Bar since 1984; Member of FL
                      Bar since 1995; Member of CA
                      Bar since 2003
Gillian N. Brown      Of Counsel 2016; Member of                       $795.00       13.10        $10,414.50
                      California Bar since 1999;
                      Member of DC Bar since 2008;
                      Member of New York Bar since
                      2010; Member of Texas Bar since
                      2018
Tavi C. Flanagan      Of Counsel 2018; Member of CA                    $725.00       22.40        $16,240.00
                      Bar since 1993
Leslie A. Forrester   Law Library Director 2003                        $450.00      32.90         $14,805.00
Beth D. Dassa         Paralegal 2007                                   $425.00     136.00         $57,800.00
Elizabeth C. Thomas   Paralegal 2016                                   $425.00      38.90         $16,532.50
Karina K. Yee         Paralegal 2000                                   $425.00       1.30            $552.50
Patricia Cuniff       Paralegal 2000                                   $425.00       0.40            $170.00
Cheryl A. Knotts      Paralegal 2000                                   $395.00       2.70          $1,066.50
Myra Kulick           Case Management Assistant 2020                   $395.00      25.70         $10,151.50
Andrea R. Paul        Case Management Assistant                        $375.00       0.30            $112.50
Charles J. Bouzoukis  Case Management Assistant 2001                   $350.00      12.60          $4,410.00
Karen S. Neil         Case Management Assistant 2003                   $350.00      16.10          $5,635.00
Beatrice M. Koveleski Case Management Assistant 2009                   $350.00       5.20          $1,820.00

                                            Grand Total:       $1,208,316.00
                                            Total Hours:           1,464.80
                                            Blended Rate:           $824.90

                 30.         The nature of work performed by these persons during the Stub Period is

fully set forth in Exhibits “F” and “G” hereto. These are PSZ&J’s normal hourly rates for work

of this character. The reasonable value of the services rendered by PSZ&J for the Debtors

during the Stub Period is $1,208,316.00.

                 31.         Expenses incurred during the Stub Period are listed as follows:




                                                      18
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD              Doc 1267        Filed 04/09/21       Page 26 of 30




     Expense Category                 Service Provider (if applicable)3                  Total Expenses
Bloomberg                                                                                          $1,756.58
Conference Call                                                                                      $511.56
Court Research                       Pacer                                                         $1,817.40
Delivery/Courier                                                                                      $21.50
Federal Express                                                                                       $16.42
Filing Fee                                                                                         $2,288.00
Legal Research                       Lexis Nexis                                                   $1,267.12
Reproduction Expense                                                                                 $122.80
Reproduction/Scan Copy                                                                             $1,044.30
Transcript                                                                                           $877.25
TOTAL                                                                                              $9,722.93

                                               Requested Relief

                 32.         By this Application, PSZ&J requests that the Court approve payment of

one-hundred percent (100%) of the fees and expenses incurred by PSZ&J during the

Compensation Period of October 7, 2020, through February 23, 2021.

                 33.         All services for which PSZ&J requests compensation were performed for

or on behalf of the Debtors.

                 34.         PSZ&J has received no payment and no promises for payment from any

source other than the Debtors for services rendered or to be rendered in any capacity whatsoever

in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the

sharing of compensation to be received for services rendered in these cases.

                 35.         The professional services and related expenses for which PSZ&J requests

interim allowance of compensation and reimbursement of expenses were rendered and incurred

in connection with this case in the discharge of PSZ&J’s professional responsibilities as


3
  PSZJ may use one or more service providers. The service providers identified herein below are the primary service
providers for the categories described.

                                                        19
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD            Doc 1267       Filed 04/09/21   Page 27 of 30




attorneys for the Debtors in these chapter 11 cases. PSZ&J’s services were necessary and

beneficial to the Debtors’ estates, creditors and other parties in interest.

                 36.         In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a) the complexity of these cases, (b) the time expended, (c) the nature and

extent of the services rendered, (d) the value of such services, and (e) the costs of comparable

services other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

Application complies with such Rule and Order.

                                          Statement from PSZ&J

                 37.         Pursuant to the Appendix B Guidelines for Reviewing Application for

Compensation and Reimbursement of Expenses Filed Under United States Code by Attorneys in

Larger Chapter 11 Cases, PSZ&J responds to the following questions regarding the Application:
Question                                           Yes            No           Additional
                                                                               Explanation or
                                                                               Clarification
Did you agree to any variations from, or    Yes                                The Firm previously
alternatives to, your standard or customary                                    agreed to a courtesy
billing rates, fees or terms for services                                      discount of the lesser of
pertaining to this engagement that were                                        (a) $150,000 and (b) the
provided during the application period? If                                     difference between the
so, please explain.                                                            Firm’s total fees and
                                                                               $3,400,000.
If the fees sought in this fee application as N/A                              Fees sought are within
compared to the fees budgeted for the                                          budget
time period covered by this fee application
are higher by 10% or more, did you
discuss the reasons for the variation with
the client?
Have any of the professionals included in                         No
this fee application varied their hourly rate

                                                     20
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD            Doc 1267         Filed 04/09/21       Page 28 of 30




Question                                            Yes               No             Additional
                                                                                     Explanation or
                                                                                     Clarification
based on the geographic location of the
bankruptcy case?
Does the fee application include time or       Yes                                   Time incurred
fees related to reviewing or revising time                                           reviewing and
records or preparing, reviewing, or                                                  preparing PSZ&J Final
revising invoices?                                                                   Fee Application.
Does this fee application include time or                             No
fees for reviewing time records to redact
any privileged or other confidential
information? If so, please quantify by
hours and fees.
If the fee application includes any rate       N/A
increases since retention in these Cases:
     i.     Did your client review and
            approve those rate increases in
            advance?
     ii.    Did your client agree when
            retaining the law firm to accept
            all future rate increases? If not,
            did you inform your client that
            they need not agree to
            modified rates or terms in
            order to have you continue the
            representation, consistent with
            ABA Formal Ethics Opinion
            11-458?

                 WHEREFORE, PSZ&J respectfully requests that the Court enter an order, in the

form attached hereto, providing that a final allowance be made to PSZ&J for the period from

October 7, 2020, through February 23, 2021, in the sum $3,400,000.00,4 as compensation for

necessary professional services rendered, and actual and necessary expenses in the amount of

$115,464.15 for a total award of $3,515,464.15; that the Debtors be authorized and directed to




4
 For the Compensation Period, the Firm’s actual fees totaled $3,467,056. The Firm previously agreed to a courtesy
discount of the lesser of (a) $150,000 and (b) the difference between the Firm’s total fees and $3,400,000.
Accordingly, the Firm has reduced its fee request to $3,400,000 herein.


                                                       21
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD     Doc 1267       Filed 04/09/21   Page 29 of 30




pay to PSZ&J the outstanding amount of such sums; and for such other and further relief as may

be just and proper.

Dated: April 9, 2021                       PACHULSKI STANG ZIEHL & JONES LLP

                                           /s/ James E. O’Neill
                                           Richard M. Pachulski (CA Bar No. 90073)
                                           Malhar S. Pagay (CA Bar No. 189289)
                                           James E. O’Neill (Bar No. 4042)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, DE 19899-8705 (Courier 19801)
                                           Telephone: 302-652-4100
                                           Facsimile: 302-652-4400
                                           Email: rpachulski@pszjlaw.com
                                                  mpagay@pszjlaw.com
                                                  joneill@pszjlaw.com

                                           Counsel to the Reorganized Debtors




                                              22
DOCS_LA:336890.4 76136/003
              Case 20-12456-JTD             Doc 1267     Filed 04/09/21     Page 30 of 30




                                              VERIFICATION


STATE OF DELAWARE    :
                     :
COUNTY OF NEW CASTLE :


                 James E. O’Neill, after being duly sworn according to law, deposes and says:

                 a)          I am a partner at the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and have been admitted to appear before this Court.

                 b)          I am familiar with the work performed on behalf of the Debtors by the

lawyers and paraprofessionals of PSZ&J.

                 c)          I have reviewed the foregoing Final Application and the facts set forth

therein are true and correct to the best of my knowledge, information and belief. Moreover, I

have reviewed Del. Bankr. LR 2016-2 and the Administrative Order signed on or about October

13, 2015, and submit that the Final Application substantially complies with such Rule and Order.


                                                  /s/ James E. O’Neill
                                                  James E. O’Neill




DOCS_LA:336890.4 76136/003
